Case 4:18-cv-00013-DN-PK Document 189 Filed 03/10/21 PageID.9005 Page 1 of 15




                               IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF UTAH


     ANGELA K. NIELSON, individually and on                 MEMORANDUM DECISION
     behalf of THE ESTATE OF BRETT W.                       AND ORDER GRANTING
     NIELSON; RYLEE NIELSON; ERIC                           MOTIONS TO EXCLUDE
     NIELSON; and LINDA NIELSON,                            EXPERT TESTIMONY OF
                                                            WILLIAM WOEHRLE
                              Plaintiffs,

     v.

     HARLEY-DAVIDSON MOTOR COMPANY Case No. 4:18-cv-00013-DN-PK
     GROUP, LLC; GOODYEAR DUNLOP
     TIRES NORTH AMERICA, LTD.; THE District Judge David Nuffer
     GOODYEAR TIRE & RUBBER CO.;
     SUMITOMO RUBBER USA, LLC; and
     BELLINGHAM HARLEY-DAVIDSON,
     INC.,

                              Defendants.


            This action arises from a motorcycle accident allegedly caused by a sudden and

 catastrophic failure of the motorcycle’s rear tire. 1 Defendants Sumitomo Rubber USA, LLC f/k/a

 Goodyear Dunlop Tires North America, Ltd. (“Sumitomo”), The Goodyear Tire & Rubber Co.

 (“Goodyear”), and Harley-Davidson Motor Company Group, LLC (“Harley”) seek to exclude

 certain opinions and testimony of Plaintiff’s expert, William J. Woehrle. 2 Sumitomo and

 Goodyear argue that Mr. Woehrle’s opinions that defects in the motorcycle’s rear tire caused or




 1
     Second Amended Complaint (“Complaint”) ¶¶ 19-20 at 4, docket no. 57, filed May 2, 2019.
 2
   Defendants Sumitomo Rubber USA, LLC f/k/a Goodyear Dunlop Tires North America, Ltd. and The Goodyear
 Tire & Rubber Company’s Motion to Exclude Testimony of William Woehrle and Supporting Memorandum of Law
 (“Sumitomo and Goodyear’s Motion”), docket no. 135, filed Oct. 9, 2020; Harley-Davidson’s Motion to Exclude
 Opinion Testimony of William Woehrle and Incorporated Memorandum of Law (“Harley’s Motion”), docket
 no. 137, filed Oct. 9, 2020.
Case 4:18-cv-00013-DN-PK Document 189 Filed 03/10/21 PageID.9006 Page 2 of 15




 contributed to the accident are unreliable and will not assist the jury. 3 Harley argues that Mr.

 Woehrle opinions that defects in the motorcycle’s wheel rim caused or contributed to the

 accident are unreliable. 4 Harley also argues that Mr. Woehrle is not qualified to offer expert

 opinions that the motorcycle’s wheel rim had defects, violated FMVSS, and that Harley is liable

 for the tire and for using the wheel rim. 5

             Because Mr. Woehrle’s opinions that defects in the motorcycle’s rear tire and wheel rim

 caused or contributed to the accident are unreliable, Sumitomo and Goodyear’s Motion 6 and

 Harley’s Motion 7 are GRANTED.


 Contents
 BACKGROUND ............................................................................................................................ 2
 DISCUSSION ................................................................................................................................. 6
       Standard of review for the admissibility of expert testimony ............................................. 6
       Mr. Woehrle’s opinions that defects in the motorcycle’s rear tire and wheel rim caused or
                 contributed to the accident are unreliable ............................................................... 8
 ORDER ......................................................................................................................................... 14


                                                            BACKGROUND

             On April 22, 2016, Brett W. Nielson and Angela K. Nielson, were riding their 1995

 Harley-Davidson Ultra Classic Electra Glide motorcycle northbound on Interstate 15 in Iron

 County, Utah, when the motorcycle’s rear tire suddenly deflated. 8 The rear tire was a model




 3
     Sumitomo and Goodyear’s Motion, supra note 2, at 7-10.
 4
     Harley’s Motion, supra note 2, at 3-9.
 5
     Id. at 2, 9-11.
 6
     Supra note 2, docket no. 135, filed Oct. 9, 2020.
 7
     Supra note 2, docket no. 137, filed Oct. 9, 2020.
 8
     Complaint, supra note 1, ¶¶ 15, 17, 19 at 4.



                                                                                                                                                 2
Case 4:18-cv-00013-DN-PK Document 189 Filed 03/10/21 PageID.9007 Page 3 of 15




 MT90B16 Dunlop D402 tire. 9 It was not the original tire sold with the motorcycle 10 and at the

 time of the accident, was over eight years old 11 and over sixty percent worn. 12 The tire is not

 alleged to have had any prior issues with air leakage. 13 And the Nielsons had checked the tire’s

 air pressure approximately one hour’s drivetime before it deflated. 14

             When the rear tire deflated, Brett Nielson lost control of the motorcycle at highway

 speeds. 15 The motorcycle tipped over and rolled, and the Nielsons were thrown from the

 vehicle. 16 Brett Nielson died at the scene. 17 Angela Nielson suffered serious, permanent

 injuries. 18 This accident was a great tragedy.

             Plaintiffs subsequently initiated this action against Defendants, whom Plaintiffs allege

 designed, manufactured, and distributed the motorcycle and its rear tire. 19 Plaintiffs assert claims

 for: (1) negligence and gross negligence; (2) strict products liability; and (3) breach of implied

 and express warranties. 20 To support their claims, Plaintiffs designated William J. Woehrle as

 “an expert in tires and tire-and-rim fitment and the related failure analyses of the tire and its

 tire-to-rim interface as well as the resulting crash and its dynamics and causes and results.” 21


 9
     Id. ¶ 16 at 4.
 10
    Final Report of William Woehrle (“Woehrle Report”) ¶ 45 at 47, docket no. 166-2, filed Nov. 13, 2020;
 Deposition of Mark Hutchison at 187:1-13, docket no 166-8, filed Nov. 13, 2020.
 11
      Deposition of William J. Woehrle (“Woehrle Deposition”) at 94:12-25, docket no. 135-2, filed Oct. 9, 2020.
 12
      Id. at 139:16-22.
 13
      Id. at 319:4-17, 320:13-17.
 14
      Id. at 319:13-320:17.
 15
      Complaint, supra note 1, ¶ 17 at 4.
 16
      Id. ¶ 20 at 4.
 17
      Id. ¶ 21 at 4.
 18
      Id. ¶ 22 at 5.
 19
      Id. ¶¶ 11 at 3, 15 at 4, 25 at 5, 59 at 11-12, 67 at 13, 87 at 17.
 20
      Id. ¶¶ 24-101 at 5-19.
 21
      Plaintiffs’ Expert Witness Designations at 2, docket no. 91-1, filed July 8, 2019.



                                                                                                                   3
Case 4:18-cv-00013-DN-PK Document 189 Filed 03/10/21 PageID.9008 Page 4 of 15




 Specifically, Mr. Woehrle “was asked to examine [the motorcycle’s rear tire] and accompanying

 wheel to determine the cause of the tire failure.” 22

             Mr. Woehrle’s failure analysis included: inspection of the accident scene; review of

 Plaintiff’s accident reconstruction expert’s report; examination of the motorcycle, particularly

 the rear tire and wheel rim; and comparing various measurements and aspects of the rear tire and

 wheel rim to other tires, wheel rims, and industry and national standards. 23 Based on his analysis,

 Mr. Woehrle opines that the accident was caused by a loss of control resulting from a run-soft

 tire failure and an unseating of the opposite serial side (“OSS”), left side bead. 24 He further

 opines that the run-soft failure was due to over-deflection; 25 that the over-deflection was due to

 under-inflation; 26 and that the under-inflation was due to a loss of pressure while the tire was

 being operated on its last trip. 27

             Mr. Woehrle’s failure analysis also ruled out several possible causes of the tire’s loss of

 pressure, including: puncture; impact damage; improper repair; excessive speed; excessive wear;

 overloading; and excessive age. 28 Mr. Woehrle opines that the loss of pressure resulted from a

 leak between the tire bead and the wheel rim flange, 29 which was caused by multiple defects in

 the tire and wheel rim:




 22
      Woehrle Report, supra note 10, ¶ 1 at 2.
 23
      Id. ¶¶ 7-22 at 4-27, 42-44 at 41-45, 48-63 at 49-68, 73-83 at 77-94.
 24
      Id. ¶¶ 95.1, 95.14-95.15 at 103.
 25
      Id. ¶ 95.2 at 103.
 26
      Id. ¶ 95.3 at 103.
 27
      Id. ¶ 95.4 at 103.
 28
      Id. ¶ 84 at 95-96.
 29
      Id. ¶ 95.5 at 103.



                                                                                                           4
Case 4:18-cv-00013-DN-PK Document 189 Filed 03/10/21 PageID.9009 Page 5 of 15




             •    The leak was due to toe ring flash on the tire bead. 30

             •    The leak was also due to non-fill in the tire bead. 31

             •    The leak was also due to excessively thin chafer rubber in the tire bead. 32

             •    The leak was also due to a distortion of the tire bead. 33

             •    The leak was also due to the design of the D rim with a small bead seat
                  diameter. 34

             •    The leak was also due to a non-complaint hump in the subject rim. 35

 Mr. Woehrle further opines that the bead defects, combined with the rim defects, caused the

 OSS, left side bead to unseat. 36 Additionally, Mr. Woehrle offered opinions regarding Harley’s

 liability for the tire and wheel rim:

             •    With the “Harley Davidson” brand and logo molded on the tire sidewall,
                  Harley must also be held accountable for these tire defects. 37

             •    Harley is using a rim that is unreasonably dangerous and is grossly negligent
                  in this practice. 38

             To repeat, Sumitomo and Goodyear seek exclusion of Mr. Woehrle’s opinions that

 defects in the tire caused or contributed to the tire’s failure, the bead unseating, and the resulting

 accident. 39 Harley seeks exclusion of Mr. Woehrle’s opinions that wheel rim defects caused or




 30
      Id. ¶ 95.6 at 103.
 31
      Id. ¶ 95.7 at 103.
 32
      Id. ¶ 95.8 at 103.
 33
      Id. ¶ 95.9. at 103.
 34
      Id. ¶ 95.10 at 103.
 35
      Id. ¶ 95.11 at 103.
 36
      Id. ¶ 95.12 at 103.
 37
      Id. ¶ 95.18 at 103.
 38
      Id. ¶ 95.19 at 103.
 39
      Sumitomo and Goodyear’s Motion, supra note 2, at 7-10.



                                                                                                          5
Case 4:18-cv-00013-DN-PK Document 189 Filed 03/10/21 PageID.9010 Page 6 of 15




 contributed to the tire’s failure, the bead unseating, and the resulting accident. 40 Harley also

 seeks exclusion of Mr. Woehrle’s opinions that the wheel rim had defects, violated FMVSS, and

 that Harley is liable for the tire and for using the wheel rim. 41

                                                   DISCUSSION

                          Standard of review for the admissibility of expert testimony

             FED. R. EVID. 702 addresses the admissibility of expert testimony:

             A witness who is qualified as an expert by knowledge, skill, experience, training,
             or education may testify in the form of an opinion or otherwise if: (a) the expert’s
             scientific, technical, or other specialized knowledge will help the trier of fact to
             understand the evidence or to determine a fact in issue; (b) the testimony is based
             on sufficient facts or data; (c) the testimony is the product of reliable principles
             and methods; and (d) the expert has reliably applied the principles and methods to
             the facts of the case. 42

 The district court is tasked with the responsibility of serving as the gatekeeper of expert

 testimony. 43 It has “broad latitude” in deciding “how to determine reliability” and in making the

 “ultimate reliability determination.” 44

             The Federal Rules of Evidence generally favor the admissibility of expert testimony: “the

 rejection of expert testimony is the exception rather than the rule.” 45 Often times the appropriate

 means of attacking shaky but admissible expert testimony is through “[v]igorous




 40
      Harley’s Motion, supra note 2, at 3-9.
 41
      Id. at 2, 9-11.
 42
      FED. R. EVID. 702
 43
      Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579, 597 (1993).
 44
      Kuhmo Tire Co., Ltd. v. Carmichael, 526 U.S. 137, 142 (1999).
 45
    FED. R. EVID. 702 Advisory Committee Notes; Heer v. Costco Wholesale Corp., 589 Fed. App’x 854, 861 (10th
 Cir. 2014).



                                                                                                                6
Case 4:18-cv-00013-DN-PK Document 189 Filed 03/10/21 PageID.9011 Page 7 of 15




 cross-examination [and the] presentation of contrary evidence.” 46 Thus, the district “court’s role

 as gatekeeper is not intended to serve as a replacement for the adversary system.” 47

            However, “[t]o say this is not to deny the importance of [the] gatekeeping

 requirement.” 48 “Expert evidence can be both powerful and quite misleading because of the

 difficulty in evaluating it.” 49 “The objective of [the gatekeeping] requirement is to ensure the

 reliability and relevancy of expert testimony.” 50 “It is to make certain that an expert, whether

 basing testimony upon professional studies or personal experience, employs in the courtroom the

 same level of intellectual rigor that characterizes the practice of an expert in the relevant field.” 51

 And “it is the specific relation between an expert’s method, the proffered conclusions, and the

 particular factual circumstances of the dispute . . . that renders [expert] testimony both reliable

 and relevant.” 52

            “The proponent of expert testimony bears the burden of showing that its proffered

 expert’s testimony is admissible.” 53 “In determining whether expert testimony is admissible, the

 district court generally must first determine whether the expert is qualified ‘by knowledge, skill,

 experience, training, or education’ to render an opinion.” 54 “Second, if the expert is sufficiently




 46
      Daubert, 509 U.S. at 596.
 47
   United States v. 14.38 Acres of Land, More or Less Situated in Leflore Cty, State of Miss, 80 F.3d 1074, 1078 (5th
 Cir. 1996).
 48
      Kuhmo Tire Co., Ltd., 526 U.S. at 152.
  Daubert, 509 U.S. 595 (quoting Weinstein, Rule 702 of the Federal Rules of Evidence is Sound; It Should Not Be
 49

 Amended, 138 F.R.D. 631, 632 (1991)).
 50
      Kuhmo Tire Co., Ltd., 526 U.S. at 152.
 51
      Id.
 52
      Bitler v. A.O. Smith Corp., 400 F.3d 1227, 1234 (10th Cir. 2005).
 53
      United States v. Nacchio, 555 F.3d 1234, 1241 (10th Cir. 2009).
 54
      Id. (quoting FED. R. EVID. 702).



                                                                                                                    7
Case 4:18-cv-00013-DN-PK Document 189 Filed 03/10/21 PageID.9012 Page 8 of 15




 qualified, the court must determine whether the expert’s opinion is reliable by assessing the

 underlying reasoning and methodology.” 55

            Sumitomo and Goodyear challenge only the reliability of Mr. Woehrle’s opinions. 56

 Harley challenges both the reliability of Mr. Woehrle’s opinions and his qualifications to give

 such opinions. 57 Because Sumitomo and Goodyears’ arguments and Harley’s arguments

 regarding the reliability of Mr. Woehrle’s opinions are substantially similar and lead to the same

 result, 58 they will be addressed first. And because Mr. Woehrle’s opinions that defects in the

 motorcycle’s tire and wheel rim caused or contributed to the accident are unreliable and excluded

 from trial, 59 it is unnecessary to address Harley’s arguments regarding Mr. Woehrle’s

 qualifications to offer expert opinions. 60

                    Mr. Woehrle’s opinions that defects in the motorcycle’s rear tire
                   and wheel rim caused or contributed to the accident are unreliable

            “[U]nder the Rules the [district court] must ensure that any and all scientific testimony or

 evidence admitted is not only relevant, but reliable.” 61 The inquiry of scientific reliability is

 flexible and focuses on principles and methodology. 62 It is also specific, not general: “The

 [district] court ha[s] to decide whether this particular expert ha[s] sufficient specialized

 knowledge [and opinion testimony drawn therefrom] to assist the jurors in deciding the particular




 55
      Id
 56
      Sumitomo and Goodyear’s Motion, supra note 2.
 57
      Harley’s Motion, supra note 2.
 58
      Sumitomo and Goodyear’s Motion, supra note 2, at 7-10; Harley’s Motion, supra note 2, at 3-9.
 59
      Infra Discussion at 8-12.
 60
      Harley’s Motion, supra note 2, at 2, 9-11.
 61
      Daubert, 509 U.S. at 589.
 62
      Id. at 594-595.



                                                                                                       8
Case 4:18-cv-00013-DN-PK Document 189 Filed 03/10/21 PageID.9013 Page 9 of 15




 issues in the case.” 63 “To be reliable . . . an expert’s scientific testimony must be based on

 scientific knowledge, which ‘implies a grounding in the methods and procedures of science’

 based on actual knowledge, not ‘subjective belief or unsupported speculation.’” 64 “In other

 words, ‘an inference or assertion must be derived by the scientific method . . . [and] must be

 supported by appropriate validation—i.e., ‘good grounds,’ based on what is known.” 65

            Several non-exhaustive factors may be relied on for determining scientific reliability,

 including: whether the theory or technique can be (and has been) tested; whether the theory or

 technique has been subjected to peer review and publication; whether the theory or technique has

 a known or potential rate of error; and whether the theory or technique has attracted acceptance

 in the relevant scientific community. 66 But nothing “requires a district court to admit opinion

 evidence that is connected to existing data only by the ipse dixit of the expert.” 67 “A [district]

 court may conclude that there is simply too great an analytical gap between the data and the

 opinion proffered.” 68

            Mr. Woehrle’s use of physical observation and comparison of various aspects in the

 motorcycle’s tire and wheel rim can be reliable scientific methodologies on which admissible

 opinion testimony may be derived. This methodology, combined with testing, allowed Mr.

 Woehrle to opine that the tire suffered a run-soft failure resulting for a loss of pressure. 69 It also




 63
      Kuhmo Tire Co., Ltd., 526 U.S. at 156.
 64
      Dodge v. Cotter Corp., 328 F.3d 1212, 1222 (10th Cir. 2003) (quoting Daubert, 509 U.S. at 590).
 65
      Id. (quoting Daubert, 509 U.S. at 590).
 66
      Daubert, 509 U.S at 593-594.
 67
      Gen. Elec. Co. v. Joiner, 522 U.S. 136, 146 (1997).
 68
      Id.
 69
      Woehrle Report, supra note 10, ¶¶ 95.1-95.4, 95.14-95.15 at 103.



                                                                                                           9
Case 4:18-cv-00013-DN-PK Document 189 Filed 03/10/21 PageID.9014 Page 10 of 15




 allowed Mr. Woehrle to rule out several possible causes of the tire’s loss of pressure. 70 While

 Sumitomo, Goodyear, and Harley may disagree with some of these opinions, they have not

 sought to exclude them. 71 Rather, these opinions are appropriately left for challenge though

 “[v]igorous cross-examination [and the] presentation of contrary evidence.” 72

             But this was only the beginning of Mr. Woehrle’s opinions. He goes on to opine that the

 tire’s loss of pressure resulted from a leak between the tire bead and the wheel rim flange caused

 by multiple defects in the tire and wheel rim, 73 and that these defects also caused the tire’s OSS,

 left side bead to unseat. 74 And this is where the reliability of Mr. Woehrle’s methodologies break

 down.

             Mr. Woherle founded his defect causation opinions on his elimination of other possible

 causes and a broad-based principle that a corruption or disturbance between the bead and rim on

 a tubeless tire can cause air leakage and loss of pressure. 75 This methodology is not per se

 unreliable. In Bitler v. A.O. Smith Corp., the Tenth Circuit Court of Appeals affirmed the district

 court’s decision to admit expert testimony that reasoned backwards to the cause of a single

 explosion through a process of eliminating possible causes until the most likely cause was

 identified. 76 The experts in Bitler opined, after eliminating other possible causes, that the




 70
      Id. ¶ 84 at 95-96.
 71
      Sumitomo and Goodyear’s Motion, supra note 2; Harley’s Motion, supra note 2.
 72
      Daubert, 509 U.S. at 596.
 73
      Woehrle Report, supra note 10, ¶¶ 95.5-95.11 at 103.
 74
      Id. ¶ 95.12 at 103.
 75
      Id. ¶¶ 28-29 at 28-29, ¶ 84 at 95-96; Woehrle Deposition, supra note 11, at 326:7-327:11, 331:24-332:5.
 76
   400 F.3d at 1237-1238. The Tenth Circuit likened this methodology to “differential diagnosis” in the medical
 context, which federal courts have “regularly found” reliable. Id. at 1237. “[T]he underlying premise of differential
 diagnosis is that there is an established connection between certain possible causes and a condition or symptom—
 then all of the established causes are ruled out but one.” Id. at 1238 n.6 (quoting FED. R. EVID. Manual 702-35 (8th
 ed. 2002)).



                                                                                                                     10
Case 4:18-cv-00013-DN-PK Document 189 Filed 03/10/21 PageID.9015 Page 11 of 15




 explosion resulted from a gas leak caused by copper sulfide particles being lodged on a water

 heater’s valve seat. 77 It was “uncontroverted that if copper sulfide particles of sufficient size

 became lodged on the safety value seat, then a gas leak substantial enough to cause the

 explosion . . . could occur.” 78 But the experts did not test their theory. 79

             The Tenth Circuit held that “the inference to the best explanation must first be in the

 range of possible causes; there must be some independent evidence that the cause identified is of

 the type that could have been the cause.” 80 “But more than mere possibility, an inference to the

 best explanation for the cause of an accident must eliminate other possible sources as highly

 improbable, and must demonstrate that the cause identified is highly probable.” 81 Ultimately,

 because “[t]he core science—that copper sulfide particles are the kind of thing that when lodged

 on the valve seat can cause leaks—[wa]s sufficiently well-established . . . the district court did

 not abuse its discretion in finding it reliable.” 82 Testing was not necessary for the theory to be

 reliable. 83

             Unlike the expert testimony in Bitler, there is an impermissible analytical gap between

 the scientific principle Mr. Woehrle relies on and his defect causation opinions. There is no

 scientific basis for his opinions that the asserted defects in the tire and wheel rim caused or

 contributed to the tire failure, bead unseating, or resulting accident. 84 Mr. Woehrle points to no




 77
      Id. at 1231.
 78
      Id. at 1238.
 79
      Id. at 1235.
 80
      Id. (citing Joiner, 522 U.S. at 146).
 81
      Id. at 1238 (emphasis added).
 82
      Id. at 1236.
 83
      Id.
 84
      C.f. Heer, 589 Fed. App’x at 861.



                                                                                                       11
Case 4:18-cv-00013-DN-PK Document 189 Filed 03/10/21 PageID.9016 Page 12 of 15




 data, testing, or established connection demonstrating that the asserted tire and wheel rim defects

 can constitute a corruption or disturbance that will lead to air leakage or loss of pressure. He also

 points to no data, testing, or established connection demonstrating that the asserted defects can

 cause a bead to unseat. Indeed, Mr. Woehrle acknowledged that his defect causation opinions are

 not supported by any scientific study or peer-reviewed literature. 85 And despite acknowledging

 that testing could be performed, 86 Mr. Woehrle performed no testing to validate his defect

 causation opinions generally or regarding the specific tire failure, bead unseating, and accident

 suffered by the Nielsons. 87

             Mr. Woehle’s defect causation opinions are unsupported ipse dixit. There is no

 “independent evidence” 88 that the asserted tire and wheel rim defects are of the type that could

 have been the cause or a contributor to the tire failure, bead unseating, or resulting accident. And

 there is nothing other than Mr. Woehrle’s opinions to demonstrate it is “highly probable” 89 that

 the asserted tire and wheel rim defects were the cause or a contributor to the tire failure, bead

 unseating, or resulting accident.

             As the Seventh Circuit Court of Appeals recently stated in a similar case in which Mr.

 Woehrle offered similar tire defect opinions that were determined to be unreliable:

             To satisfy the requirements of Rule 702 and Daubert, [Mr.] Woehrle needed to
             show that his conclusions were the fruit of a rigorous, objectively-verifiable
             approach—something more than mere speculation. While [Mr.] Woehrle may
             well have had the experience and knowledge to make this showing, he failed to do
             so. All of this leads to underscore anew that even a ‘supremely qualified expert

 85
   Woehrle Deposition, supra note 11, at 138:1-139:10, 274:11-276:21, 277:25-278:18, 281:1-282:24,
 284:24-285:21, 315:12-17, 321:7-22, 326:7-327:22.
 86
      Id. at 316:6-317:7.
 87
   Id. at 138:1-139:10, 273:12-274:10, 277:25-278:4, 281:1-4, 281:12-282:17-20, 284:24-285:21, 313:23-315:11,
 315:20-317:13, 321:7-22, 326:7-327:14, 328:15-21, 329:24-330:6.
 88
      Bitler, 400 F.3d at 1235.
 89
      Id. at 1238.



                                                                                                                12
Case 4:18-cv-00013-DN-PK Document 189 Filed 03/10/21 PageID.9017 Page 13 of 15




         cannot waltz into the courtroom and render opinions unless those opinions are
         based upon some recognized scientific method.’ The record amply supports
         the . . . conclusion that the [plaintiffs] failed to establish that [Mr.] Woehrle’s
         opinions were sufficiently reliable. 90

 The record in the case reveals the same, Mr. Woehrle’s defect causation opinions are not the fruit

 of a rigorous, objectively verifiable approach. They are unsupported speculation and unreliable

 under the standards of Rule 702 and Daubert, and will not assist the trier of fact. Therefore, Mr.

 Woehrle’s opinions and testimony that defects in the motorcycle’s tire and wheel rim caused or

 contributed to the accident are excluded from trial.




 90
   Timm v. Goodyear Dunlop Tires N.A., Ltd., 932 F.3d 986, 994 (7th Cir. 2019) (quoting Smith v. Ford Motor Co.,
 215 F.3d 713, 718 (7th Cir. 2000)).



                                                                                                               13
Case 4:18-cv-00013-DN-PK Document 189 Filed 03/10/21 PageID.9018 Page 14 of 15




                                                          ORDER

             IT IS HEREBY ORDERED that Sumitomo and Goodyear’s Motion 91 is GRANTED, and

 that Harley’s Motion 92 is GRANTED. Mr. Woehrle’s opinions and testimony that defects in the

 motorcycle’s tire and wheel rim caused or contributed to the accident are excluded from trial.

 Specifically, Mr. Woehrle may not present expert opinions and testimony at trial relating to the

 following:

             •    The loss of pressure in the motorcycle’s rear tire resulted from a leak between
                  the tire bead and the wheel rim flange caused by multiple defects in the tire
                  and wheel rim. 93

             •    The leak was due to toe ring flash on the tire bead. 94

             •    The leak was also due to non-fill in the tire bead. 95

             •    The leak was also due to excessively thin chafer rubber in the tire bead. 96

             •    The leak was also due to a distortion of the tire bead. 97

             •    The leak was also due to the design of the D rim with a small bead seat
                  diameter. 98

             •    The leak was also due to a non-complaint hump in the subject rim. 99

             •    The bead defects, combined with the rim defects, caused the OSS, left side
                  bead to unseat. 100




 91
      Supra note 2, docket no. 135, filed Oct. 9, 2020.
 92
      Supra note 2, docket no. 137, filed Oct. 9, 2020.
 93
      Woehrle Report, supra note 10, ¶ 95.5 at 103.
 94
      Id. ¶ 95.6 at 103.
 95
      Id. ¶ 95.7 at 103.
 96
      Id. ¶ 95.8 at 103.
 97
      Id. ¶ 95.9. at 103.
 98
      Id. ¶ 95.10 at 103.
 99
      Id. ¶ 95.11 at 103.
 100
       Id. ¶ 95.12 at 103.



                                                                                                    14
Case 4:18-cv-00013-DN-PK Document 189 Filed 03/10/21 PageID.9019 Page 15 of 15




          •   With the “Harley Davidson” brand and logo molded on the tire sidewall,
              Harley must also be held accountable for these tire defects. 101

          •   Harley is using a rim that is unreasonably dangerous and is grossly negligent
              in this practice. 102

          Signed March 10, 2021.

                                                        BY THE COURT


                                                        ________________________________________
                                                        David Nuffer
                                                        United States District Judge




 101
     Id. ¶ 95.18 at 103. This opinion would also be subject to exclusion at trial because it constitutes an improper legal
 conclusion. A.E. by and through Evans v. Indep. Sch. Dist. No. 25, 936 F.2d 472, 476 (10th Cir. 1991) (“[A]n expert
 may not state legal conclusions drawn by applying the law to the facts.”).
 102
     Id. ¶ 95.19 at 103. This opinion would also be subject to exclusion at trial because it constitutes an improper legal
 conclusion. A.E. by and through Evans, 936 F.2d at 476.



                                                                                                                       15
